DETAILED ACTION
The instant application having Application No. 16/718,949 filed on December 18, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 12/18/2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 12/18/2019 and 4/23/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first front support" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 20 depends from claim 18, whereas the “first front support” was introduced in claim 19. Appropriate correction is required. For the purpose of examination it will be assumed that claim 20 depends from claim 19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barroso US 2,514,493 (in an IDS hereafter Barroso).
Regarding claim 1, Barroso discloses “a device for moving eyeglasses off a person's nose (a device for supporting and raising eyeglasses, and so is capable of moving the eyeglasses off of a person’s nose; figure 1; column 1, lines 1-5), said device comprising: 
a base adapted to encircle at least part of a head of a person (holding rods 10 and 11 collectively form a base in the shape of an arch that is placed on the head of a person; figure 1; column 1, lines 25-30); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (hooks 12 and 13 are shown extending outwardly relative to the base, wherein the hooks 12 and 13 serve as a support to the temple bars of the eyeglasses; figure 1; column 1, lines 30-35), said at least one support performing one or more of raising the eyeglasses upwardly relative to the person's nose, moving the eyeglasses forwardly away from the person's nose; and raising the eyeglasses upwardly relative to an upper region of the person's ears (the hooks 12 and 13 are raised to raise the eyeglass bars, and so is capable of raising the eyeglasses upwardly relative to the person's nose, moving the eyeglasses forwardly away from the person's nose; and raising the eyeglasses upwardly relative to an upper region of the person's ears; figure 1; column 1, lines 35-39).”
Regarding claim 2, Barroso further discloses “wherein the base is substantially U-shaped (as shown; figure 1).”
Regarding claim 3, Barroso further discloses “wherein the base is all in one plane (the base is shown all in one vertical plane; figure 1).”
Regarding claim 5, Barroso further discloses “wherein a forward portion of the base is located in a first plane (portion of 10 and 11 closest to the temples) and a rearward portion of the base (top portion of base 10 and 11) angles upwardly away from the forward portion (angles vertically upward) and is located above the first plane (see Fig. 1); and wherein the base is adapted to pass over a top of the person's head (see figure 1).”
Regarding claim 12, Barroso further discloses “wherein the base comprises at least a first base section and a second base section that are adjustably engageable with each other (rod 10 and rod 11 are adjustably engaged via longitudinal groove 14 and pin 15; figure 1; column 1, lines 19-25).”
Regarding claim 16, Barroso further discloses wherein the base has a first front end (portion of rod 10 located adjacent hook 12; figure 1) and a second front end remote therefrom (portion of rod 11 located adjacent hook 11; figure 1), and wherein the base has a length measured from the first front end to the second front end (as shown; figure 1), and the length of the base is selectively adjustable (rod 10 and rod 11 are adjustably engaged via longitudinal groove 14 and pin 15; figure 1; column 1, lines 19-25).
Regarding claim 17, Barroso discloses the device according to claim 16. Barroso further discloses “an adjustment mechanism operable to adjust the length of the base (rod 10 and rod 11 are adjustably engaged via longitudinal groove 14 and pin 15; figure 1; column 1, lines 19-25).”

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones US 6,142,623 (in an IDS hereafter Jones).
Regarding claim 1, Jones discloses (Fig. 31) “a device for moving eyeglasses off a person's nose (a highly balanced, nose-independent type of eyewear device that keeps optical devices securely positioned before the eyes and for stowing glasses above the line of sight, and so is capable of moving the eyeglasses off a person's nose; abstract), said device comprising: 
a base adapted to encircle at least part of a head of a person (strap 70 (base) stretched over the head; figure 31; column 16, lines 56-63); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (rigid frames 60 (at least one support) is shown extending outwardly from the strap 70 and engaging the earpieces of eyeglasses; figure 31; column 16, lines 56-
Regarding claim 2, Jones further discloses “wherein the base is substantially U-shaped (as shown in Fig. 31).”
Regarding claim 3, Jones further discloses “wherein the base is all in one plane (the strap 70 is shown all in one vertical plane; figure 31).”
Regarding claim 14, Jones further discloses “a weight engaged with the base (counter mass 32 is engaged with the strap 70 (base), as shown; figure 31; column 16, lines 56-63).”

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronberg et al. US 4,179,753 (in an IDS hereafter Aronberg).
Regarding claim 1, Aronberg discloses “a device for moving eyeglasses off a person's nose (a band 14 with pockets 16 for insertion of temples 20 of a pair of eyeglasses, and so is capable of moving eyeglasses off a person’s nose; figure 2; column 2, lines 27-35), said device comprising: 
a base adapted to encircle at least part of a head of a person (band 14 encircling the head of the wearer; figure 2; column 2, lines 27-35); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (band 14 encircling the head of the wearer is provided with forwardly opening pockets 16 having a front opening mouth 18 into which the free ends of temples 20 of the glasses S are adapted to be inserted; figure 2; column 2, lines 27-35), said at least one support 
Regarding claim 4, Aronberg further discloses “wherein a forward portion of the base is located in a first plane and a rearward portion of the base angles downwardly away from the forward portion and is located below the first plane (as shown; figure 2); and wherein the base is adapted to pass behind a back of the person's head (band 14 encircling the head of the wearer, and so it is capable of passing behind the back of a person’s head; figure 2; column 2, lines 27-35).”

Claim(s) 1, 2, 5, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Suh et al. USPGPub 2020/0341293 (hereafter Suh).
Regarding claim 1, Suh discloses “a device for moving eyeglasses off a person's nose (a surgical loupes strap 102 for displacing force exerted by the surgical loupes headgear 100 from the nasal bridge and ears of a wearer to the back of the wearer’s head or neck, and so is capable of moving eyeglasses off a person's nose; paragraph [0034]; figure 2), said device comprising: 
a base adapted to encircle at least part of a head of a person (surgical loupes head strap 102 (base) adapted to fit a wide variety of head shapes and sizes, and thus is capable of encircling at least part of a head of a person; paragraphs [0034], [0040]; figure 2); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (couplers 110a and 110b extend outward from the strap 102 and coupled with temples 107a and 107b of the loupes (eyeglasses); paragraph [0037]; figure 2), said at least 
Regarding claim 2, Suh further discloses “wherein the base is substantially U-shaped (as shown; figure 2).”
Regarding claim 5, Suh further discloses “wherein a forward portion of the base is located in a first plane (the forward section of the strap 102 is located by bent portions 113; paragraph [0042]) and a rearward portion of the base angles upwardly away from the forward portion and is located above the first plane (as shown; figure 2); and wherein the base is adapted to pass over a top of the person's head (the strap 102 is shown capable of passing over a top of the person's head; paragraph [0040]; figure 2).”
Regarding claim 12, Suh further discloses “wherein the base comprises at least a first base section and a second base section that are adjustably engageable with each other (the strap 102 comprises a first monofilament 104a and the second monofilament 104b that are adjustable engaged with one another via sleeves 106; paragraph [0040]).”
Regarding claim 16, Suh further discloses “wherein the base has a first front end (located by bend 113a; paragraph [0042]; figure 2) and a second front end remote therefrom (located at bend 113b; paragraph [0042]; figure 2), and wherein the base has a length measured from the first front end to the second front end (as shown; figure 2), and the length of the base is selectively adjustable (the length of the strap is capable of being adjusted using sleeves 106; paragraph [0040]; figure 2).”
Regarding claim 17, Suh discloses the device according to claim 16, and Suh further discloses “an adjustment mechanism operable to adjust the length of the base (sleeves 106 are capable of adjusting the length of the strap; paragraph [0040]; figure 2).”

Claim(s) 1, 2, 6-9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 5,355,185 A (in an IDS hereafter Lee).
Regarding claim 1, Lee discloses (Figs. 23-25) “a device for moving eyeglasses off a person's nose (novel eye glass frame without nose pads, thereby preventing the wearer's nose from being compressed and then having an impression on the nose. It is still another object of the present invention to provide a novel eye glass frame which prevents the slipping down of the glasses on the wearer's nose; column 1, lines 44-50), said device comprising: 
a base adapted to encircle at least part of a head of a person (half circle flexible hair band member 109E (base) encircles at least a part of the person’s head, as shown; figures 23-25; column 5, lines 43-50); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (chains 108E and connecting members 103E collectively form a support that is shown extending outwardly from the hair band member 109E to operatively engage side temples 112 of the eyeglasses worn by the person; figures 23-25; column 5, lines 30-50), said at least one support performing one or more of raising the eyeglasses upwardly relative to the person's nose, moving the eyeglasses forwardly away from the person's nose; and raising the eyeglasses upwardly relative to an upper region of the person's ears (chains 108E and connecting members 103E collectively form a support for operatively engaging the temples of the eyeglasses, wherein the device is used for preventing the wearer's nose from being compressed and for preventing the slipping down of the 
LEE (Fig. 7) also discloses a device for moving eyeglasses off a person's nose (novel eye glass frame without nose pads, thereby preventing the wearer's nose from being compressed and then having an impression on the nose. It is still another object of the present invention to provide a novel eye glass frame which prevents the slipping down of the glasses on the wearer's nose; column 1, lines 44-50; column 4, lines 9-21), said device comprising: 
a base adapted to encircle at least part of a head of a person (a first push plate 142 (base) is shown comprising a curved plate for engaging the wearer’s head, and thus will encircle at least part of the head of a person; figure 7; column 4, lines 9-21); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (connecting members 103 and 102 collectively form at least one support extending outward from the base and positioned to engage the side temples 112 of the eye glass frame 101; figure 7; column 4, lines 9-21), said at least one support performing one or more of raising the eyeglasses upwardly relative to the person's nose, moving the eyeglasses forwardly away from the person's nose; and raising the eyeglasses upwardly relative to an upper region of the person's ears (the joint members 102 attach to the temples 112 to prevent the glasses from slipping down the wearer's head, and so is capable of raising the eyeglasses upwardly relative to the person's nose and raising the eyeglasses upwardly relative to an upper region of the person's ears; figure 7; column 4, lines 9-21).”
Regarding claim 2, LEE (Figs. 23-25) discloses the device according to claim 1. LEE further discloses “wherein the base is substantially U-shaped (as shown; figures 23-25).”
Regarding claim 6, LEE (Figs. 23-25) discloses the device according to claim 1. LEE further discloses wherein the base has a first front end (located at the first set of holes 190E on the left side of 
Regarding claim 7, LEE (Figs. 23-25) discloses the device according to claim 6. LEE further discloses “wherein the first temporal support and second temporal support are adjustable in position on the base (the hair band member 109E (base) has several holes 190E for connecting with chains 108E, and thus the first and second temporal supports are adjustable in position on the base; figures 23-25; column 5, lines 43-50).”
Regarding claim 8, LEE (Fig. 7) discloses the device according to claim 1, and further discloses  “wherein the base has a first front end and a second front end (left and right bottom/front ends of push plates 142); and the at least one support comprises: 
a first front support (left front support 103/102); and a second front support (right front support 103/102); 
wherein the first front support extends forwardly from the first front end and the second front support extends forwardly from the second front end (see Fig. 7); and wherein the first and second front 
Regarding claim 9, Lee (Fig. 7) discloses “the device according to claim 1, wherein the base has a first front end and second front end (left and right bottom/front ends of push plates 142); and 
the at least one support comprises 
a first temporal support (left rear 103/102); 
a second temporal support (right rear 103/102); 
a first front support (left forward 103/102); and 
a second front support (right forward 103/102); 
wherein the first front support extends forwardly from the first front end of the base and the second front support extends forwardly from the second front end of the base (see Fig. 7); and wherein the first temporal support is located a distance rearwardly of the first front support (see Fig. 7); and the second temporal support is located a distance rearwardly of the second front support (see Fig. 7).”
Regarding claim 15, LEE (Fig. 7) discloses the device according to claim 1. LEE further discloses wherein the base has an inner surface located proximate the person's head when the device is worn (the surface shown with projections 143 of the push plate 142 that grips the wearer's hair; figure 7; column 4, lines 9-21), and an outer surface located remote from the inner surface (as shown; figure 7); and wherein the base further comprises a plurality of nodules that extend outwardly from the inner surface of the base and are adapted to contact the person's head (when a person wears the glasses, the projections 143 (plurality of nodules) of the push plates 142 grips the wearer's hair, thereby preventing the glasses from slipping down the wearer's head; figure 7; column 4, lines 9-21).”
Regarding claim 18, LEE (Figs. 21-22) discloses “a method of moving eyeglasses off of a nose of a person (novel eye glass frame without nose pads, thereby preventing the wearer’s nose from being compressed and then having an impression on the nose. It is still another object of the present invention 
placing a base of an eyeglass support device on a persons' head (comb member 107D (base) is placed on the head of a person, as shown; wherein the comb member 107D is used to support a pair of eyeglasses; figures 21-22; column 5, lines 29-40); 
encircling at least a portion of the person's head with the base (as shown; figures 21-22; column 5, lines 29-40); 
contacting a first side of the person's head with a first temporal support engaged with the base (chain 108D and connecting member 103D collectively form a first temporal support that is engaged with the comb member 107D, wherein the chain 108D and connecting member 103D will inherently at least partially contact a first side of the person’s head; figures 21-22; column 5, lines 30-50); 
contacting a second side of the person's head with a second temporal support of the base (a second set of chain 108D and connecting member 103D collectively form a second temporal support that is engaged with the comb member 107D, wherein the chain 108D and connecting member 103D will inherently at least partially contact a first side of the person's head; figures 21-22; column 5, lines 30-50); passing a first arm of eyeglasses worn by the person under a lower surface of the first temporal support (as shown; figures 21-22); and
moving the eyeglasses one or more of off the person's nose and off the person's ears (novel eye glass frame without nose pads, thereby preventing the wearer's nose from being compressed and then having an impression on the nose. It is still another object of the present invention to provide a novel eye glass frame which prevents the slipping down of the glasses on the wearer's nose, and thus will inherently comprise moving the eyeglasses off the person's nose and above a person’s ears; figures 21-22; column 1, lines 44-50).”
Further regarding claim 18, Lee (Fig. 7) discloses “A method of moving eyeglasses off of a nose of a person (novel eye glass frame without nose pads, thereby preventing the wearer’s nose from being compressed and then having an impression on the nose. It is still another object of the present invention to provide a novel eye glass frame which prevents the slipping down of the glasses on the wearer's nose, and thus will inherently comprise moving the eyeglasses off the person's nose; figure 7; column 1, lines 44-50), said method comprising; 
placing a base of an eyeglass support device (push plates 142) on a persons' head (col. 4 lines 9-21: “When a person wears the glasses, the projections 143 of the push plates 142 grips the wearer's hair, thereby preventing the glasses from slipping down the wearer's head”); encircling at least a portion of the person's head with the base (see Fig. 7); 
contacting a first side of the person's head with a first temporal support (one of two left-side joint members 102 and connecting members 103) engaged with the base (see Fig. 7); 
contacting a second side of the person's head with a second temporal support of the base (one of two right-side joint members 102 and connecting members 103); 
passing a first arm of eyeglasses worn by the person under a lower surface of the first temporal support (the left temple is under a lower surface of the left-side joint members 102); and 
moving the eyeglasses one or more of off the person's nose and off the person's ears (novel eye glass frame without nose pads, thereby preventing the wearer's nose from being compressed and then having an impression on the nose. It is still another object of the present invention to provide a novel eye glass frame which prevents the slipping down of the glasses on the wearer's nose, and thus will inherently comprise moving the eyeglasses off the person's nose and above the person’s ears; figure 7; column 1, lines 44-50).”
Regarding claim 19, Lee Fig. 7 discloses the method according to claim 18, and Lee Fig. 7 further discloses “further comprising: providing a first front support on the base a distance forwardly of the first 

Claim(s) 1, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kam WO 2007/141514 (in an IDS hereafter Kam).
Regarding claim 1, Kam discloses “a device for moving eyeglasses off a person's nose (a support system utilized with spectacles for minimizing pressures around the nose and ears by providing a lifting action on the temple arms of the spectacles, and so is capable of moving eyeglasses off a person's nose; page 2, lines 5-15), said device comprising: 
a base adapted to encircle at least part of a head of a person (a cap 10 encircles the head, as shown; page 6, lines 15-16 page 9, lines 1-11; figures 4A-4B); and 
at least one support extending outwardly from the base and positioned to operatively engage an arm of eyeglasses worn by the person (extension structures 20 and support rods 13 each collectively form at least one support shown extending outward from the cap (base) and positioned to engage an arm of eyeglasses worn by a person; page 9, lines 1-11; figures 4A-B), said at least one support performing one or more of raising the eyeglasses upwardly relative to the person's nose, moving the eyeglasses forwardly away from the person's nose; and raising the eyeglasses upwardly relative to an upper region of the person's ears (the support rods 13 with hooks takes weight off of the nose by providing a lifting action on the temple arms of the spectacles, and so are capable of raising the eyeglasses upwardly relative to the person's nose and raising the eyeglasses upwardly relative to an upper region of the person's ears; page 2, lines 5-10; page 9, lines 1-11.”
Regarding claim 8, KAM discloses the device according to claim 1. KAM further discloses wherein the base has a first front end (portion of the cap 10 by the brim 11 on the left side; figures 4A-B) 
a first front support (front extension 20 with front support rod 13 on the left side forms the first front support; page 9, lines 1-11; figures 4A-B); and 
a second front support (front extension 20 with front support rod 13 on the left side forms the first front support; page 9, lines 1-11; figures 4A-B); wherein the first front support extends forwardly from the first front end and the second front support extends forwardly from the second front end (as shown; figures 4A-B); and wherein the first and second front supports are adapted to be positioned rearwardly of the person's eyebrows and proximate the person's temples (left and right front extension are placed on the brim 11 directly adjacent the cap 10, and so are capable of being positioned rearwardly of the person's eyebrows and proximate the person’s temples; figures 4A-B).
Regarding claim 9, KAM discloses the device according to claim 1. KAM further discloses wherein the base has a first front end (portion of the cap 10 by the brim 11 on the left side; figures 4A-B) and second front end (portion of the cap 10 by the brim 11 on the right side; figures 4A-B); and the at least one support comprises 
a first temporal support (rear extension 20 and rear support rod with hook 15 on the left side comprises the first temporal support; page 9, lines 1-11; figures 4A-B); 
a second temporal support (rear extension 20 and rear support rod with hook 15 on the right side (not shown) comprises the second temporal support; page 9, lines 1 -11; figures 4A-B); 
a first front support (front extension 20 with front support rod 13 on the left side forms the first front support; page 9, lines 1-11; figures 4A-B); and 
a second front support (front extension 20 with front support rod 13 on the left side forms the first front support; page 9, lines 1-11; figures 4A-B); wherein the first front support extends forwardly 
wherein the first temporal support is located a distance rearwardly of the first front support (as shown; figures 4A-B); and the second temporal support is located a distance rearwardly of the second front support (as shown; figures 4A-B).”
Regarding claim 10, KAM discloses the device according to claim 9. KAM further discloses “wherein the base is integrally formed with the first front support and the second front support (the cap 10 (base) is shown comprising an integral structure with the front pair of extensions 20 and support rods 13 (first and second front support); page 9, lines 1-11; figures 4A-B).”
Regarding claim 11, KAM discloses the device according to claim 10. KAM further discloses wherein the base is integrally formed with the first temporal support and the second temporal support (the cap 10 (base) is shown comprising an integral structure with the rear pair of extensions 20 and support rods with hooks 15 (first and second temporal support); page 9, lines 1-11; figures 4A-B).
Regarding claim 13, KAM discloses the device according to claim 1. KAM further discloses wherein the base has a first front end (portion of the brim 11 on the left side; figures 4A-B) and second front end (portion of the brim 11 on the right side; figures 4A-B); and the at least one support comprises: 
a first temporal support (rear extension 20 and rear support rod with hook 15 on the left side comprises the first temporal support; page 9, lines 1-11; figures 4A-B); 
a second temporal support (rear extension 20 and rear support rod with hook 15 on the right side (not shown) comprises the second temporal support; page 9, lines 1-11; figures 4A-B); and 
a front support (front extension 20 with front support rod 13 on the left side forms the first front support; page 9, lines 1-11; figures 4A-B); 

wherein the front support is selectively removably engageable with one or the other of the first front end and the second front end of the base (front extension 20 with front support rod 13 is selectively removably engageable with the first front end and the second front end of the base via hook and loop material; page 8, lines 26-30; page 9, lines 1-11; figures 4A-B).”

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art taken either singly or in combination fails to disclose or reasonably suggest the following limitation when taken in context of the claim as a whole: “passing the first arm of the eyeglasses over an upper surface of the first front support; and balancing the first arm between the upper surface of the first front support and the lower surface of the first temporal support.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872